Citation Nr: 0024861	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-24 213	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right side, right 
leg and right knee pain.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected squamous metaplasia 
hyperkeratosis, cervical stenosis, condyloma.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for right side, right leg and right knee pain.  It 
also denied an increased (compensable) disability evaluation 
for service-connected squamous metaplasia hyperkeratosis, 
cervical stenosis, condyloma.  Subsequently, the appellant 
filed a timely notice of disagreement and substantive appeal 
addressing these two issues.

In December 1996, the appellant raised an additional claim 
for service connection of post-traumatic stress disorder 
(PTSD).  In May 1997, the RO issued a rating decision that 
granted service connection for PTSD, and assigned thereto an 
initial disability evaluation of 10 percent, effective 
December 1996.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal regarding the 
initial disability rating assigned to this condition.

In July 1999, the Board remanded this matter requesting that 
the RO schedule the appellant for a hearing before a 
traveling Member of the Board.  Pursuant to the Board's 
remand instructions, the RO properly scheduled the appellant 
for a hearing on July 18, 2000.  A subsequent notation in the 
claims file, however, indicates that the appellant failed to 
report for this hearing.  Accordingly, the Board is now ready 
to proceed in this matter.

The issue of an increased (compensable) disability rating for 
service-connected squamous metaplasia hyperkeratosis, 
cervical stenosis, condyloma, is addressed in the Remand 
portion of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not allege that she sustained an injury 
during combat causing right side, right leg and right knee 
pain.

3.  The veteran's service medical records do not show 
incurrence or aggravation of a chronic right side, right leg 
and right knee pain disorder during service.

4.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
right side, right leg and right knee pain disorder, and there 
is no competent evidence indicating a causal relationship 
between current complaints of right side, right leg and right 
knee pain and any incident of military service.

5.  The veteran has not presented a plausible claim for 
service connection for right side, right leg and right knee 
pain.

6.  The veteran's service-connected PTSD is manifested by: 
normal hygiene; normal dress; psychomotor retarded behavior; 
constricted affect; organized and logical thought processes; 
intact long and short term memory; intact cognitive 
functions; no suicidal or homicidal ideations; no auditory or 
visual hallucinations; fair to good judgment and insight; and 
subjective complaints of depression, anxiety/panic attacks 
and sleep impairment.

7.  The veteran's VA examination for PTSD, performed in 
January 1997, noted a diagnosis of PTSD and assigned thereto 
a Global Assessment of Functioning (GAF) score of 80.

8.  The veteran's VA examination for PTSD, performed in 
September 1998, noted Axis I diagnoses of both major 
depression and "PTSD, in partial remission."  The examiner 
stated that the patient's narrative history suggested only 
minimal impairment from her PTSD.  He also assigned a 
separate GAF score of 70 to the veteran's service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for right side, right leg and right knee 
pain.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased initial disability 
evaluation, in excess of 10 percent, for service-connected 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation revealed that she served on active duty 
in the United States Navy from October 1984 to September 
1988.  The veteran's pre-enlistment examination, dated in 
June 1984, noted essentially normal findings throughout.  A 
review of the veteran's service medical records revealed 
treatment for a variety of conditions.  A medical treatment 
report, dated November 1984, noted the veteran's complaints 
of a pulling sensation in the back of her right knee.  An 
assessment of popliteal strain was noted.  No follow-up 
treatment for this condition was indicated.  Medical 
treatment reports, dated in July 1986, noted that the veteran 
was sexually assaulted.  The report of a physical 
examination, performed in April 1988, noted that the 
veteran's abdomen and lower extremities were normal.  The 
report also noted a normal neurological evaluation.  In 
August 1988, the veteran's discharge examination was 
conducted.  The report of this examination noted normal 
findings regarding the veteran's abdomen and lower 
extremities.  It also noted findings of a normal neurological 
evaluation.  A report of medical history, completed at that 
time, indicated that the veteran denied having experienced 
cramps in her legs, swollen or painful joints, trick or 
locked knees, foot trouble, and bone, joint or other 
deformity.

In May 1994, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking, in part, 
service connection for "pain in leg & pelvis area due to C-
Section - 1989."  On her application, the veteran reported 
that the pain in her leg and pelvic area began in "1989." 

A post service medical treatment report, dated in April 1992, 
noted the veteran's complaints of right lower quadrant pain 
ever since her surgery in April 1989.  A November 1992 
treatment report noted the veteran's complaints of recurrent 
right abdominal pain "since C-section." An assessment of 
chronic pelvic pain was noted.  A medical treatment report, 
dated in September 1993, noted the veteran's complaints of 
continuing persistent right lower quadrant pain.  A March 
1994 treatment report noted that the veteran was being 
followed for chronic right lower, which "has existed since 
her C-section but not prior."  The report concluded with an 
assessment of mild right lower quadrant pain, "suspect 
etiology from scar formation involving cutaneous [and] 
visceral nerves."

In August 1994, a VA general physical examination was 
conducted.   The report of this examination stated that 
"[t]here is no psychiatric or personality disorder noted."  
Also at this time, a VA gynecological examination was 
performed.  The report of this examination noted the 
veteran's complaints of right lower quadrant pain "initially 
discovered during stage II of labor in 1989."  The report 
further stated "[p]ain had initial onset while 'pushing' 
during labor."  The report concluded with a diagnosis of rule 
out hernia (incisional vs. inguinale vs. femoral), doubt 
intra-abdominal pathology.  

A medical treatment report, dated in May 1995, noted the 
veteran's continuing complaints of pain, with "a longstanding 
history dating back to her C-section in 1989."  The report 
concluded with an impression, in part, of right, lower 
quadrant pain radiating down to right thigh.  

In January 1997, a VA examination for PTSD was conducted.  
The report of this examination noted the veteran's narrative 
history of sexual assaults occurring both before and during 
her active duty service.  The veteran reported subjective 
complaints of depression and "considerable amounts of effects 
on her sexual behavior."  The report also noted that she has 
"been happily married since June of 1988."  A mental status 
examination revealed:

This 31 year old Caucasian female.  Mood 
is depressed, affect is blunted worse on 
contact.  Was highly anxious during the 
interview.  Repeatedly crying when 
relating her sexual problems and 
assaults.  No evidence of psychosis, 
hallucinations or delusions noted.  
Cognition is intact.  Denies being 
suicidal or homicidal.

 The report concluded with an impression of PTSD, and 
assigned an Axis V, GAF score of 80.

A treatment report, dated in July 1997, noted the veteran's 
complaints of increasing depression and anxiety making work 
difficult.  An assessment of major depression, single 
episode, moderate, was given.  A September 1997 treatment 
report noted the veteran's complaints of difficulty 
breathing.  The report noted an assessment of "side effect 
drug - sinobronchitis."  A treatment report, dated in October 
1997, noted the veteran's complaints of tightness in the 
upper chest and difficulty breathing.  The report concluded 
with an assessment of upper respiratory infection, status 
post multi-drug therapy.  The examiner also noted "doubt 
asthma, possible component of panic attack, however, [upper 
respiratory infection] obvious major contributor."  The 
veteran was instructed to avoid albuterol and 
sympathomimetics.  A medical treatment report, dated in 
January 1998, noted the veteran's complaints of anxiety 
attacks and an ear infection.  The report concluded with an 
assessment of anxiety attack/hyperventilation.

In April 1998, the veteran was scheduled for a hearing before 
a hearing officer at the RO.  A notation in the claims file 
indicated that she failed to report for this hearing.

A treatment summary letter, dated in May 1998, was submitted 
from G. Chisholm, M.S.W.  In her report, Mrs. Chisholm noted 
that the veteran had been seen at the Vet Center since April 
1994.  The report also noted that the veteran's symptoms have 
included trauma (sexual assault), intrusive thoughts, 
increased anger, detachment from others, poor concentration, 
diminished interest in activities and avoidance.

In July 1998, the veteran submitted six lay statements in 
support of her claim from various friends and coworkers.  A 
review of these statements revealed references to anxiety 
attacks, dizziness and difficulty breathing during the period 
from September 1997 through October 1997.  The reports also 
referred to a history of leg and hip pain.  

In September 1998, a VA examination for PTSD was conducted.  
The report of this examination noted the veteran's narrative 
history of an inservice sexual assault.  The report noted the 
veteran's complaints of decreased sex drive, weight gain, 
depressed mood, low energy, poor concentration, and marital 
discord.  In discussing her social history, the report noted 
that the veteran "lives with her husband of ten years and her 
nine-year-old daughter.  The patient continues to work as a 
cashier which she has done for the last four years."  A 
mental status examination revealed:

Appearance: the patient presents with 
normal hygiene and dress.  Behavior: the 
patient was psychomotor retarded.  Mood: 
the patient reported a depressed mood.  
Affect: the patient had a constricted 
range of affect that was predominantly 
tearful.  Thought processes: the 
patient's thinking was logical and goal-
oriented without looseness of association 
or flight of ideas.  Thought content: the 
patient denied suicidal or homicidal 
ideas, auditory or visual hallucinations.  
The patient did not appear to attend to 
internal stimuli nor delusional material 
during the interview.  Insight and 
judgment were fair to good.  

Cognition:  the patient was alert and 
oriented to person, place, time, and 
stimulation.  Immediate, recent, and 
long-term memory were grossly intact.  
The patient's ability to attend and 
concentrate were grossly intact.

The report concluded with Axis I diagnoses of major 
depression and PTSD, in partial remission.  The report also 
noted a GAF score attributable to the veteran's major 
depression of 55 and a GAF score attributable to her PTSD of 
70.  The examiner further commented that "[t]he history given 
by the patient suggests minimal impairment from her 
posttraumatic stress diagnosis.  The patient does appear to 
be significantly impaired at this time from a major 
depressive disorder." 

An addendum to this examination, dated in December 1998, 
stated:

The patient's depressive disorder is 
related to all of her current stressors.  
The examination suggests to me that her 
PTSD is a MINOR stressor at this time.  
Therefore, her PTSD is likely 
contributing to her major depression, but 
only minimally.


II. Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Service Connection for Right Side, Right Leg and 
Right Knee Pain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(a), (b), (d) (1999).  Establishing 
direct service connection for a disability, which has not 
been clearly shown in service, requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service. 38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation. See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology. See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

In this case, the veteran alleges that service connection is 
warranted for right side, right leg and right knee pain.  The 
determinative issues presented by this claim are: (1) whether 
the veteran incurred, or aggravated, a chronic right side, 
right leg and right knee disorder during service; (2) whether 
she has a current disability; and, if so, (3) whether the 
current disability is etiologically related to her active 
military service.  As the veteran has not alleged an 
inservice injury sustained during combat, the combat 
presumption under 38 U.S.C.A. §1154 does not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that she incurred a chronic right side, right leg and 
right knee disorder during service.  The veteran's service 
medical records are silent as to any treatment for or 
diagnosis of a chronic right side, right leg, or right knee 
disorder.  The report of a physical examination, performed in 
April 1988, was silent as to any findings of this condition.  
The veteran's discharge examination, performed in August 
1988, noted normal findings regarding the veteran's abdomen 
and lower extremities.  It also noted a normal neurological 
evaluation.  A report of medical history, completed at that 
time, noted that the veteran denied having cramps in her 
legs, swollen or painful joints, trick or locked knees, foot 
trouble, and bone, joint or other deformity.

In reviewing the veteran's post service medical records, 
there are numerous complaints of right lower quadrant pain 
and abdomen pain.  However, there is no reference or even 
suggestion that this condition resulted from an injury or 
disease incurred during the veteran's active duty service.  
The post service medical evidence of record universally 
record the onset of this condition as subsequent to a post 
service C-section in 1989.  The report of a VA gynecological 
examination, dated in August 1994, stated that the veteran's 
right lower quadrant pain was "initially discovered during 
stage II of labor in 1989."  The report further stated 
"[p]ain had initial onset while 'pushing' during labor." 

Although the veteran has alleged that she currently has a 
chronic right side, right leg and right knee disorder, 
secondary to her active duty service, her statements, in 
light of the medical evidence of record, are not competent to 
establish the onset of a chronic disability during service.  
Lay evidence alone will not support a finding on a medical 
question requiring special expertise or special knowledge, 
such as diagnosis or causation of a disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit, 5 Vet. App. 91.  
Accordingly, the Board concludes that the evidence of record 
does not show a chronic inservice injury or disease to which 
a current disorder is related.

The Board has thoroughly reviewed the claims file.  We find 
no evidence of a plausible claim.  Since the veteran has not 
met her burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claims are well grounded, the 
VA has no duty to assist her in developing facts pertinent to 
her claims, including no duty to provide her with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded, 
it is incomplete, and depending on the particular facts of 
the case, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. 69, 78 (1995).  
Here, unlike the situation in Robinette, the veteran has not 
put VA on notice of the existence of any specific, particular 
piece of available evidence that could make her claim well 
grounded. See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim. Holmes v. Brown, 10 Vet. App. 38 (1997).


B.  Increased Initial Disability Rating for Service-
Connected PTSD

i.  Well-Grounded Claim

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

ii.  Fenderson v. West

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected PTSD, rather than as a 
disagreement with the original rating award.  However, the 
RO's 
April 1998 statement of the case (SOC) and February 1999 
supplemental SOC, provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to her service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).
	
iii.  Rating Analysis

The appellant contends, in essence, that the severity of her 
service-connected PTSD warrants a disability rating in excess 
of the currently assigned 10 percent.  She avers that her 
PTSD is manifested by depression, chronic sleep impairment 
and anxiety/panic attacks.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected PTSD is currently rated as 10 
percent disabling pursuant to Diagnostic Code 9411.  Under 
the criteria of Diagnostic Code 9411, a psychiatric 
disability which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999) (revised November 7, 1996 - prior to this 
claim having been filed).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case reflects an overall 
disability picture that best meets the criteria for a 10 
percent disability rating.  The veteran's most recent VA 
psychiatric examination, performed in September 1998, noted 
that "the history given by the patient suggests minimal 
impairment from her posttraumatic stress diagnosis."  The 
report noted that the veteran has been married for the last 
10 years and "continues to work as a cashier, which she has 
done for the last four years."  A mental status examination 
revealed normal hygiene, normal dress, psychomotor retarded 
behavior, constricted affect, organized and logical thought 
processes, intact long and short term memory, intact 
cognitive functions, no suicidal or homicidal ideations, no 
auditory or visual hallucinations and fair to good judgment 
and insight.  The examination report concluded with Axis I 
diagnoses of both major depression and PTSD, in partial 
remission.  The report then assigned separate GAF scores to 
these conditions of 55 for the veteran's major depression and 
70 for her PTSD, in partial remission.  An addendum to the 
September 1998 examination noted that the veteran's 
depressive disorder was related to all of her current 
stressors, of which "her PTSD is a MINOR stressor at this 
time."  Although she reported multiple sexual problems, the 
report of the veteran's VA examination for PTSD, performed in 
January 1997, noted that she has "been happily married since 
June of 1988."  The report also assigned the veteran a GAF 
score of 80.  The report of a VA general medical examination, 
dated in August 1994, found "no psychiatric or personality 
disorder."

In support of her claim, the veteran has submitted numerous 
lay statements from friends and coworkers noting that she 
experienced anxiety attacks and shortness of breath in late 
September through early October 1997.  As a result of these 
incidents, it is alleged that the veteran missed a few days 
of work.  A treatment report, dated in September 1997, noted 
the veteran's complaints of difficulty breathing.  The report 
concluded, however, with an assessment of "side effect drug - 
sinobronchitis."  A medical treatment report, dated in 
October 1997, noted that although these incidents of 
difficulty breathing are a possible component of panic 
attacks, the veteran's upper respiratory infection was an 
"obvious major contributor."  Accordingly, there is some 
question as to relationship between these panic attacks and 
the veteran's service-connected PTSD.  Moreover, the 
currently assigned 10 percent disability rating specifically 
contemplates occupation and social impairment from transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress. 
A treatment report, dated in January 1998, noted the 
veteran's complaints of a panic attack.  It was also noted 
that she experienced increased stress in the past week.   No 
subsequent treatment for panic attacks is indicated in the 
record.

Under these circumstances, the Board finds that the veteran's 
symptoms more nearly approximate the 10 percent rating under 
the current regulations as stated in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in her 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation for 
the veteran's service-connected PTSD has not been shown.


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for right side, right leg and right knee 
pain is denied.

Entitlement to an increased initial disability rating in 
excess of 10 percent for the veteran's service-connected PTSD 
is denied.


REMAND

The VA has a duty to assist the veteran once his or her claim 
is found to be well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The veteran's claim for an increased 
disability rating in this case is shown to be well grounded, 
but the duty to assist her in its development has not yet 
been fulfilled.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that her condition had 
worsened since the last time her claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, she established a well-grounded claim 
for an increased rating).

The RO has currently assigned the veteran's service-connected 
squamous metaplasia hyperkeratosis, cervical stenosis, 
condyloma, a noncompensable (0 percent) disability rating 
pursuant to Diagnostic Codes 7699 and 7615.  Diagnostic Code 
7615 is used in rating disease of the female reproductive 
organs, to include ovarian disease or injury.  Where symptoms 
do not require continuous treatment, a noncompensable 
evaluation is warranted.  Where symptoms require continuous 
treatment, a 10 percent rating is warranted.  Where symptoms 
are not controlled by continuous treatment, a 30 percent 
rating is warranted. 38 C.F.R. § 4.116, Diagnostic Code 7610 
through 7615 (1999).

After a thorough review of the veteran's claims file, the 
Board believes that the medical evidence of record is 
incomplete and inadequate for rating the veteran's service-
connected squamous metaplasia hyperkeratosis, cervical 
stenosis, condyloma.  The most recent medical evidence 
available to rate this condition is dated in May 1995, over 
five years ago.  Accordingly, the Board believes that the RO 
should contact the veteran requesting information concerning 
all treatment she has received, including during the pendency 
of this appeal, which she believes is related to her service-
connected squamous metaplasia hyperkeratosis, cervical 
stenosis, condyloma, and once any additional evidence is 
obtained, the RO should schedule the veteran for the 
appropriate examination in order to determine the extent and 
severity of this condition.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:
 
1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her during the pendency of this 
appeal for service-connected squamous 
metaplasia hyperkeratosis, cervical 
stenosis.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured.

2. The veteran should be scheduled for a 
VA gynecological examination by the 
appropriate specialist to determine the 
nature and severity of her service- 
connected squamous metaplasia 
hyperkeratosis, cervical stenosis, 
condyloma.  The claims folder should be 
made available and reviewed by the 
examiner prior to the examination of the 
veteran. All indicated tests and studies 
should be undertaken.  All findings 
should be reported in detail.  
Specifically, the examiner is to 
determine any and all manifestations of 
the veteran's squamous metaplasia 
hyperkeratosis, cervical stenosis and 
condyloma. All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  An opinion as to whether any 
found symptoms require continuous 
treatment, or whether they are not 
controlled even by continuous treatment, 
should be rendered.  The report of the 
examination should include a complete 
rationale for all opinions expressed.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  Following completion of the above, 
the RO should readjudicate the 
appellant's claim for an increased 
(compensable) disability evaluation for 
service-connected squamous metaplasia 
hyperkeratosis, cervical stenosis, 
condyloma.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and her representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



